Citation Nr: 1751880	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to a rating in excess of 20 percent for lumbar intervertebral disc syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Bilateral Shoulder Disorders 

The Veteran contends that his current bilateral shoulder disorder is the result of his in-service duties as an engineer equipment operator.  Specifically, he alleges that, in such occupational capacity, he was required to lift, change, and handle "cutting edges" for heavy equipment that weighed in excess of 100 pounds, and "winches," "rippers," and additional heavy equipment attachments that exceeded 300 pounds on a daily basis.  He further indicated that he performed daily tasks involving the maintenance of heavy construction equipment that required the use of 75-pound  tank bars, torque levers, and the constant use of brute force.  Additionally, the Veteran reported that he routinely ran uphill with over 100 pounds of ammunition and spare barrels over his shoulders.  He further stated that he was required to change belly pans and tires on bulldozers by hand.  The Veteran noted that his superior sent him to sickbay due to his shoulder injuries.  He and his spouse report that he continues to have pain and limitation in his shoulders due to the wear and tear of his previous heavy lifting.  Therefore, he claims that service connection for a bilateral shoulder disorder is warranted.

The Veteran's service treatment records (STRs) reflect that clinical evaluations conducted in connection with examinations in January 1995 and January 1999 revealed that his upper extremities were normal.  He denied painful or "trick" shoulders or elbows at such examinations.  However, while seeking treatment in March 2012, the Veteran reported shoulder pain due to his military activities that had its onset in 1997.  Additionally, in March 2013, a buddy statement was received from J.C., a commander who served with the Veteran, in which he corroborated that the Veteran's daily responsibilities were physically intensive and constantly involved lifting, swinging, and carrying heavy tools, construction equipment, and guns in excess of 50 pounds.  J.C. further reported that, on several occasions, the Veteran's efficiency and abilities were so diminished by his shoulder injuries that he had to order him to go to sickbay to seek medical care.  Additionally, J.C. indicated that he watched as the Veteran's injuries grow worse as his service continued, and he believed that the Veteran's shoulder injuries were incurred in his line of duty and not of his own misconduct. 

In March 2017, the Veteran submitted a private disability benefits questionnaire (DBQ) and opinion by J.G., MBA, OTR/L.  Such DBQ revealed that a February 2017 X-ray documented degenerative or traumatic arthritis in both of the Veteran's shoulders.  Furthermore, J.G. reported that, based on an available record review, and the March 2017 physical and functional evaluation, the Veteran's symptoms were consistent with probable chronic bilateral shoulder involvement stemming from injury while in the military (1997-98).  However, the Board cannot rely on such opinion to grant service connection for the Veteran's bilateral shoulder disorder  as it is without a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a review of the record reflects potential post-service injury to the bilateral shoulders that J.G. did not address.  Specifically, VA treatment records reflect complaints of bilateral shoulder pain in January 2012 after working on lifting 4x4 for construction.  

Nonetheless, the Board finds that, in light of the March 2017 private medical opinion by J.G. indicating a possible relationship between the Veteran's current bilateral shoulder disorder and his military service, lay statements from the Veteran and J.C. regarding the Veteran's physically demanding responsibilities and confirmation of treatment for shoulder injuries during service, and the Veteran's and his spouse's report of a continuity of shoulder symptomatology, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his bilateral shoulder disorder.

Lumbar Intervertebral Disc Syndrome

During the course of the appeal, the Veteran was afforded VA examinations in June 2010 and January 2014, and submitted a private DBQ in March 2017.  However, the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Thereafter, the Court addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Upon a review of the Veteran's VA examinations performed during the course of the appeal, and the private March 2017 DBQ, it does not appear that such conformed to the Court's holdings in Correia and Sharp.  Therefore, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  Such examination should include a retrospective medical opinion addressing the findings in the prior examinations conducted during the appeal period pursuant to the Court's holdings.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his bilateral shoulder disorders.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all right and/or left shoulder disorders found to be present. 

(B) For each currently diagnosed left and/or right shoulder disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such is related to the Veteran's active duty service, to include his physically demanding responsibilities as an engineer equipment operator. 

For the purposes of rendering such opinion, the examiner should assume that the Veteran went to sickbay to seek medical care, while not documented in the record, as he and J.C. described.  

The examiner should take into consideration all of the evidence of record, to include the Veteran's January 2012 complaints of bilateral shoulder pain after working on lifting 4x4 for construction, his complaints in March 2012 that he had shoulder pain due to military activities that had its onset in 1997, the March 2017 opinion by J.G., and the lay statements from the Veteran, his spouse, and J.C. concerning his in-service shoulder injuries and a continuity of symptomatology, as well as accepted medical principles and objective medical findings. 

All opinions expressed must be accompanied by supporting rationale. 

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbar intervertebral disc syndrome.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's back disability.

(B) The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine conducted during the course of the appeal in June 2010 and January 2014, and a private DBQ in March 2017.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D)  It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his back disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) Additionally, if the Veteran endorsed flare-ups at any of the above referenced VA examinations or private DBQ, the examiner should offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(G)  The examiner is further requested to indicate whether the Veteran's back disability results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  

(H) The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(I) The examiner should comment upon the functional impairment resulting from the Veteran's lumbar spine disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




